Citation Nr: 1013585	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-34 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to a compensable evaluation, prior to 
November 12, 2008, for the service connected hypertension.

2.  Entitlement to an evaluation in excess of 10 percent from 
November 12, 2008, for the service-connected hypertension.  


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1984 to January 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).

During the pendency of the appeal in an April 2009 
supplemental statement of the case (SSOC), the RO increased 
to 10 percent the service-connected hypertension disability 
rating, effective November 12, 2008.  

Inasmuch as a rating higher than 10 percent for the service-
connected hypertension is available, and inasmuch as a 
claimant is presumed to be seeking the maximum available 
benefit for a given disability, the claim for higher ratings, 
as reflected on the title page, remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The symptomatology produced by the Veteran's hypertension 
more nearly approximates that of the 10 percent disability 
evaluation, as of the date of the claim for increased rating 
in July 3007.  The diastolic pressure was not predominately 
110 or higher and the systolic pressure was not predominantly 
200 or higher.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation have 
been met, for the entire appeal period.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.104, 
Diagnostic Code 7101 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.104, 
Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the Veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  The Court held that upon 
receipt of an application for service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case the Veteran was provided with a VCAA 
notification letter in July 2007.  This letter provided all 
the notification required by Pelegrini and Dingess.  
Accordingly, the Board concludes that the duty to notify has 
been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
The Veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The Veteran was 
provided with a VA medical examination in August 2007.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on this claim. 


II.  Analysis

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function, however, 
are expected in all instances.  38 C.F.R. § 4.21 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, staged ratings for the period on appeal may be 
considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The December 2007 rating decision continued the zero percent 
evaluation for the service connected hypertension, which was 
established in a July 2004 rating decision.  The rating was 
increased to 10 percent in an April 2009 SSOC, effective 
November 12, 2007.

Hypertensive vascular disease with diastolic pressure of 
predominantly 130 or more is evaluated as 60 percent 
disabling.  Diastolic pressure of predominantly 120 or more 
is evaluated as 40 percent disabling.  Diastolic pressure of 
predominantly 110 or more is evaluated as 20 percent 
disabling.  Diastolic pressure of predominantly 100 or more, 
or systolic pressure predominately 160 or more is evaluated 
as 10 percent disabling.  This is also the minimum evaluation 
for an individual with a history of diastolic pressure 
predominately 100 or more that requires continuous medication 
for control.  This regulation further states that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic pressure is predominately 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominately 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  Hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be evaluated as part of the 
condition causing it rather than a separate evaluation.  38 
C.F.R. § 4.104, Diagnostic Code 7101.

According to the medical evidence, the Veteran is taking 
medication for his hypertension.  Under the rating criteria 
for hypertension, the need for continuous medication for 
hypertension warrants a compensable rating of 10 percent.  
However, a rating in excess of 10 percent is not warranted 
unless predominant diastolic pressure readings of at least 
110 are noted.

Private treatment records from October 2006 reveal that the 
Veteran complained of having a recurrent, sharp, left, 
parasternal-to-precordial region discomfort that occurred 
exclusively at rest.  There was no associated dyspnea, 
nausea, vomiting, syncope, presyncope, palpitation, 
diaphoresis, or pallor.  His blood pressure was 110/70 in 
both extremities.  

The Veteran was afforded a VA examination in August 2007.  At 
the examination it was stated that the Veteran's chest x-ray 
showed mild thoracic degenerative changes but was otherwise 
normal.  On examination, the blood pressure readings were 
122/84, 112/80, and 120/84.The Board notes that these 
readings were taken while the Veteran was medicated for 
control of his hypertension.  There was no finding of 
hypertensive heart disease or congestive heart failure.  

A November 12, 2008 private outpatient treatment report 
recorded blood pressures of 170/110, 150/108.  A follow up on 
November 13, 2008 recorded blood pressures of 150/110 in the 
right arm and 140/90 in the left arm.  On November 14, 2008 
recorded blood pressures were 158/100 in the right arm and 
158/94 in the left arm.  

After a careful review of the record, the Board finds that 
entitlement to an evaluation of 10 percent is warranted for 
the entire period of the appeal.  Under the rating criteria 
an evaluation of 10 percent is warranted for an individual 
with a history of diastolic pressure predominately 100 or 
more that requires continuous medication for control.  The 
Veteran presented evidence with his July 2007 claim for 
increase that showed a history of hypertension and the use of 
continuous medication for control.  The treatment records 
document that the Veteran was continuously medicated during 
the appeal period for the control of his hypertension.  This 
in addition to the recorded blood pressures of November 2008, 
are sufficient to warrant a 10 percent disability evaluation 
for the entire period of the appeal.

Additionally, the Board finds that entitlement to an 
increased evaluation in excess of 10 percent for hypertension 
is not established at any period of the appeal.  In order to 
receive a 20 percent evaluation or higher, the Veteran must 
have a diastolic pressure of predominately 110 or higher.  
However, out of the blood pressure readings recorded between 
2006 and 2008, only two are 110 and none are higher.  The 
Veteran's diastolic pressures have never been predominately 
110 or higher at any point during this period.  The criteria 
also allow for an increased evaluation if the systolic 
pressures are predominately 200 or higher, but the highest 
systolic pressure shown was the 170 obtained in November 
2008.  This does not meet the required criteria for a 20 
percent evaluation.  Therefore, an evaluation in excess of 10 
percent for hypertension is not possible.  38 C.F.R. § 4.104, 
Code 7101.

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There are no blood pressure readings that would approximate 
the criteria for a higher evaluation.  There is no other 
medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 10 percent evaluation currently in effect.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Consideration has been given to whether an extraschedular 
rating is warranted in this case.  It is concluded that there 
is no basis for assigning such a rating.  Nothing in the 
record suggests that the Veteran's hypertension produces such 
unusual symptoms as to render application of the regular 
schedular provisions impractical.  Hospitalization or 
significant employment impairment has not been shown.  As 
such, an extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321.



ORDER

Entitlement to an evaluation of 10 percent for the service-
connected hypertension is granted for the entire appeal 
period, subject to the regulations controlling the award of 
VA monetary benefits.

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


